Citation Nr: 1015854	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
fractured L1-L5 and lower back problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1998 to December 
2002 and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's low back is limited, at most, in motion to 
45 degrees, with pain.

2.  The evidence of record does not indicate that the Veteran 
suffers from any neurologic associated low back disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
fractured L1-L5 and lower back problems are not met at any 
time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, 
Diagnostic Codes 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran and his representative contend, in substance, 
that the Veteran is entitled to a higher initial disability 
evaluation for his service-connected low back disability.  It 
is noted that service-connection was established for this 
disability by the currently appealed rating decision dated in 
October 2006.  A 20 percent evaluation was assigned for this 
disability, effective March 8, 2005, and during the course of 
the appeal, a temporary total evaluation was assigned from 
March to June 2007 (when the 20 percent evaluation was 
reinstated).

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was sent a notice letter in July 2006.

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id. at 490-91.  The Veteran is challenging 
the initial rating assigned following the grant of service 
connection for a lower back disorder.  Therefore, no further 
statutory notice is needed and any default in the notice is 
obviously nonprejudicial.  See also Goodwin v. Peake, 22 Vet. 
App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
dated from March 2007 to May 2008.  The Veteran was afforded 
two VA Compensation and Pension (C&P) examinations for PTSD 
in September 2006 and November 2009.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted service connection for his back 
disability in the currently appealed October 2006 RO 
decision.  A 20 percent rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5242, which provides for 
rating of degenerative arthritis of the spine.  The Veteran 
appeals these ratings and contends that his disability is 
more severe than contemplated by his current rating.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine provides a 20 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  This often includes 
consideration of whether the disability involves paralysis of 
the sciatic nerve. See 38 C.F.R. § 4.124a, DC 8520 (2009).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran had a C&P examination for his spine in September 
2006.  The Veteran had normal systems but reported 
unsteadiness.  He indicated he had decreased motion, 
stiffness, spasms, and pain.  The Veteran experienced pain 
through out the course of the lumbar back when getting up or 
walking.  He described it as sharp and stabbing and said it 
ranged from moderate to severe pain which occurred 
constantly.  He also indicated that the pain radiated along 
both thighs and legs over the posterior aspects.  The 
radiating pain was throbbing, pulsing pain.  The Veteran did 
not have flare ups or incapacitating episodes and had no 
limitations walking.  

The Veteran did not have any objective abnormalities of the 
cervical sacrospinalis.  The Veteran experience pain with 
motion and tenderness bilaterally.  Upon examination the 
Veteran's spine, gait, and head position appeared normal.  He 
had some abnormal spinal curvature with lumbar flattening and 
lordosis.  The Veteran's motor and sensory exams revealed 
normal functioning.  It was noted that there were no urinary 
or bowel issues associated with the back disability.  

Range of motion testing on the thoracolumbar spine revealed 
active flexion from 0 to 60 degrees with pain beginning at 45 
degrees.  Passive range of motion was from 0 to 60 degrees 
with pain beginning at 45 degrees.  There was no additional 
pain after repetitive use.  The Veteran had active and 
passive extension from 0 to 30 with pain at 30 degrees.  
There was no additional pain after repetitive use.  The 
Veteran had lateral flexion from 0 to 30 degrees bilaterally 
with pain at 30 degrees both actively and passively.  There 
was no additional pain after repetitive use.  Lateral 
rotation was from 0 to 30 degrees bilaterally with pain at 30 
degrees for both active and passive motion.  The Veteran was 
employed at the time of the exam and his spine disability had 
no significant effects on his employment or daily activities.

An x-ray revealed no evidence of a compression fracture.  
Grade II spondylolisthesis was seen with L5 or S1.  The 
lumbosacral disc space was narrowed.

In March 2007 the Veteran underwent surgery for L5-S1 
spondylolisthesis.  He was allowed to go back to work without 
restrictions in May 2007, earlier than expected.

The Veteran had an orthopedic appointment with VA in June 
2007.  It was a follow up for recent back surgery.  The 
Veteran was back at work and did not take pain medication.

The Veteran was afforded another C&P examination for his 
spine in November 2009.  The Veteran reported experiencing 
various symptoms including fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  He described the pain 
as occurring in the lower spine, bilaterally, in the morning 
and after work and prolonged standing.  He said it was achy, 
of moderate severity, and lasted for hours daily.  There were 
no flare ups or incapacitating episodes.  The Veteran 
reported being able to walk one to three miles.  

Upon examination the Veteran had normal posture, head 
position, and gait.  There were no abnormal spinal 
curvatures.  The Veteran did not have any abnormalities of 
cervical or thoracic sacrospinalis.  The Veteran had normal 
motor, sensory, and reflex examinations.  

Range of motion tests revealed flexion from 0 to 45 degrees, 
extension from 0 to 20 degrees, bilateral lateral flexion 
from 0 to 20 degrees, and bilateral rotation from 0 to 30 
degrees.  The Veteran had pain on motion and there was 
evidence of pain following repetitive motion, but not after 
three repetitions of motion.

The Veteran was employed full-time at the time of the 
examination.  The Veteran's disability did not cause him to 
lose any time from work during the past year.  The disability 
affects his daily activities causing a mild effect on chores, 
shopping, recreation, and traveling.  There was a moderate 
effect on exercise and his condition prevented sports.  

In light of the evidence the Veteran is not entitled to a 
rating in excess of 20 percent disabling for fractured L1-L5 
and lower back problems.  The Veteran's back disability is 
manifested by motion limited to, at most, 45 degrees, with 
pain on motion.  As his forward flexion is limited to 45 
degrees and his combined range of motion is 165, a 20 percent 
evaluation is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  Additionally, the Veteran does not have any 
further limitation based on pain, other than what was 
demonstrated on examination of September 2006, but that 
demonstrated that motion was limited to 45 degrees due to 
pain.  There is no indication he has weakness, excess 
fatigability, or incoordination.  As such he is not entitled 
to a higher rating under DeLuca. 

The Veteran is also not entitled to a separate rating based 
on objective neurologic abnormalities.  The objective medical 
evidence does not demonstrate that the Veteran has any 
neurologic abnormalities, nor does he have any associated 
urinary or bowel issues.  
 
Finally, the application of Diagnostic Code 5243 pertaining 
to intervertebral disc syndrome has been considered and found 
to be inapplicable.  The evidence of record does not show 
that the Veteran has had incapacitating episodes.  The Board 
notes that an incapacitating episode is defined in Note (1) 
of the Diagnostic Code as a period of acute disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  Here, the record 
indicates that the Veteran has full-time employment.  As 
such, consideration of TDIU is unnecessary because the 
Veteran is currently employed.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
compensable rating for the Veteran's fractured L1-L5 and 
lower back problems, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent disabling for 
fractured L1-L5 and lower back problems is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


